Case 4:18-cr-00054-DN-PK Document 198 Filed 05/06/21 PageID.713 Page 1 of 5




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                MEMORANDUM DECISION AND
                                                             ORDER OVERRULING
                              Plaintiff,                     OBJECTION TO COVID-19 TESTING

    v.                                                       Case No. 4:18-cr-00054-DN

    SHANE LEE MACK, JR.,                                     District Judge David Nuffer

                              Defendant.


           The parties have filed a stipulated objection to the requirement that all participants in this

trial submit to rapid COVID testing. 1 The objection is concise and thoughtfully composed.

                                     COVID Rapid Testing Procedures

           Because the Covid Rapid Testing Procedures have been developed only in the last few

days and sent to counsel by email, they are reproduced here.

           All persons who come to the courtroom the first morning of trial, Monday May 10 –
           court staff, counsel and support staff, jurors, witnesses appearing that day-- will be Binax
           tested. This is a one-inch swabbing of the nostrils. The Health Department will
           administer and report the tests. This is standard for Utah State court. 2 The burden of this
           testing is reduced by the use of virtual jury selection on Friday May 7.

           The court cannot do Binax testing on days other than Monday, so we may have some
           non-tested people in the courtroom.

           Counsel have been asked to submit names of all persons proposed to attend the trial as
           participants (trial team) and observers and when you expect them to be there. Then
           decisions can be made about who will sit where and when. It may be that someone who
           will be appearing on Wednesday to observe could be admitted to the courtroom if they
           appear for testing Monday morning.




1
    Stipulated Objection to Covid-19 Testing Requirements, docket no. 197, filed May 6, 2021.
2
 COVID Jury Video 2021 - YouTube https://www.youtube.com/watch?v=7yU4nDk-MP4 (last visited May 6,
2021).
Case 4:18-cr-00054-DN-PK Document 198 Filed 05/06/21 PageID.714 Page 2 of 5


        Those who will be tested Monday should pre-register at https://redcap.link/utah.gov-
        FED-CRT. Registering before arriving at the court takes approximately 2 minutes and
        greatly speeds up the testing process. This link will be sent to the jurors after they are
        selected and is being sent to the USMS for their deputies and the CSOs.

        Counsel have been asked to send this information to people listed in the table below that
        do not receive the procedure directly from the court.

        A testing timeline has been established so that we can spread out the testing and avoid a
        bottleneck:

          Group of Trial                    Testing Time – Jury               Where to Go After
          Participants                      Assembly Area                     Testing
          Judge & court staff
          (CRDs, law clerks, court                                            May return immediately to
                                            7:30 a.m
          reporters, other court                                              offices/courtroom
          staff)
                                                                              Will stay in Jury
                                                                              Assembly Room until
          Jurors                            7:50 a.m.
                                                                              approximately 8:15 and
                                                                              will then be taken to
                                                                              Grand Jury Room A.
          Defendant’s counsel,
          assistants, available
                                            8:10 a.m.                         May go to courtroom
          witnesses, & family
          members
          Prosecution, assistants,
          available witnesses,
          victims/support                   8:30 a.m.                         May go to courtroom



        Anyone who seeks entry to the courtroom who cannot be present at the appointed time
        Monday May 10 should obtain a COVID test and bring the test result with them to the
        courthouse on the day of their first appearance. Free rapid testing is available at many
        locations, including these in Utah. https://coronavirus.utah.gov/utah-covid-19-testing-
        locations/ The test is apparently available for purchase at pharmacies. 3 See also
        https://kslnewsradio.com/1944083/free-rapid-covid-19-tests-are-available-these-utah-
        locations-this-week/ This test is a benefit to everyone in the trial.




3
  https://www.cvs.com/shop/abbott-binaxnow-covid-19-antigen-self-test-2-tests-for-serial-testing-prodid-550147
(last visited May 6, 2021).



                                                                                                                 2
Case 4:18-cr-00054-DN-PK Document 198 Filed 05/06/21 PageID.715 Page 3 of 5


                          Preparatory Notices to Counsel and Other Precautions

           The rapid testing is consistent with the COVID-19 Trial Order Addendum 4 which

outlined rapid testing as one of the measures the court would take to mitigate the risks in a jury

trial. In that order, the risks were stated to include:

           • transmission of virus as droplets or aerosols;
           • closed space;
           • long duration event;
           • proximity to others;
           • surface contamination; and
           • contamination outside the courthouse.

The measures the court was planning to take were also listed:

           • properly worn face masks;
           • Plexiglas™ barriers;
           • increased air circulation and outside air mix;
           • physical distancing of six feet at all times;
           • regular surface cleaning;
           • hand sanitizer;
           • no items, including exhibits, will be passed to court staff, parties, witnesses, or jurors;
           • meals brought in for jurors;
           • restrictions on social activities between trial days;
           • trial participant health questionnaires;
           • temperature screening (when available); and
           • rapid testing (when available).

           No objection to the COVID-19 Trial Order Addendum was filed.

           In the COVID-19 Trial Order Addendum the parties were also advised to review the

District of Utah COVID-19 Information Center and Resumption of Certain In-Person Court

Proceedings web pages and:

           a. District of Utah petit jury trial plan (including the applicable courtroom diagrams);
           b. Jury selection timetable;
           c. Letter sent to all jury pool members;
           d. Standard jury health and general questionnaires for jury panel;
           e. Pre voir dire jury instruction; and
           f. Courtroom photographs (St. George).


4
    Docket no. 153, filed April 7, 2021.



                                                                                                           3
Case 4:18-cr-00054-DN-PK Document 198 Filed 05/06/21 PageID.716 Page 4 of 5


                                     Disposition of Objections

           First, the parties note that witnesses are competent to testify without a Covid-19

test. Federal Rule of Evidence 601 states that “[e]very person is competent to be a

witness unless these rules provide otherwise.” This is true. However, requirements for

courthouse entry are regularly imposed, and currently significant health protection

measures are in place to protect those who enter the courthouse. These provisions, like

rapid testing are also restrictive. Rule 601 is not an absolute rule. The court has attempted

to impose reasonable health and safety measures. This objection is overruled.

           Second, the parties state the testing requirement is unduly burdensome on the 13

witnesses who will testify across multiple days. “Only four or five witnesses will testify

on Monday.” 5 That leaves eight or nine witnesses to obtain a rapid test over the next four

days. The rest of the participants can be tested Monday. That is a significant step. The

others have advance notice and can make a good faith effort to be tested. Free rapid test

sites are available. Without any specific facts about a specific witness who has made a

reasonable effort to obtain a test, and failed, this objection is overruled.

           Third, the parties argue that the testing requirement is intrusive and potentially

unlawful because witnesses and victims have orders or rights to attend hearings. Further,

the parties correctly point out that tests are intrusive. Without any facts to support

arguments that any specific witness or victim will not consent to testing, this objection is

overruled. A minimal burden is not an absolute bar, and is justified by the need to protect

the integrity and safety of the trial participants. This objection is overruled.


5
    Objection at 2.



                                                                                                4
Case 4:18-cr-00054-DN-PK Document 198 Filed 05/06/21 PageID.717 Page 5 of 5


        Fourth, the parties declare that the requirements of barriers, masks, distancing, and

other efforts ensure the health and safety of participants without the requirement of

testing. In this first trial in over a year, while Salt Lake County is still an area of high

infection rates, more protection seems advisable. Why should an available safeguard be

disregarded? There is no guarantee of a safe trial in this pandemic. But every step that

can be taken is a step in the right direction. This objection is overruled.
        6
            Fifth, the parties correctly point out that rapid tests can be unreliable. But the

partial effectiveness of the tests is a safeguard that can assure jurors, witnesses, the

defendant, counsel, and court staff that safety is sought. If a test returns a positive

indication, the court and counsel will confer about the best approach. In state court

proceedings to date, where these same procedures are used, no positive tests have

resulted. Expectations of testing incentivizes careful behavior. Seat belts and airbags do

not save all lives but we use them. This objection is overruled.

                                              CONCLUSION

        The parties’ care in formulating and agreeing on the objections is appreciated. The

parties’ continued efforts toward a safe trial will also be appreciated.

        Signed May 6, 2021.

                                                    BY THE COURT


                                                    ______________________________
                                                    David Nuffer
                                                    United States District Judge

6
 “Because of very high Covid-19 transmission in Salt Lake County, unvaccinated people are at a very high risk.
Vaccinated people are at lower risk.” Salt Lake County, Utah Covid Case Tracker - The New York Times
(nytimes.com) https://www.nytimes.com/interactive/2021/us/salt-lake-utah-covid-cases.html (last visited May 6,
2021).



                                                                                                                 5
